Exhibit 10.1
May 4, 2008
Jeff Benck
7 Bell Pasture Road
Ladera Ranch, CA 92694
Dear Jeff:
It is with great pleasure that we extend this formal offer to join Emulex
Corporation or one of its affiliates (together “Emulex” or the “Company”), as
Executive Vice President and Chief Operating Officer, reporting to Jim McCluney,
President/CEO, with duties and responsibilities as discussed during your
interview. Subject to the terms of this letter and the Key Employee Retention
Agreement that you will enter into with Emulex, these responsibilities and
duties may be changed from time to time as appropriate.
Your base salary will be $15,385 bi-weekly (approximately $400,000), paid on the
company’s regular payroll dates.
The following will also be offered to you:
Executive Bonus Plan:
You will be eligible for a targeted annual bonus of 70% of your base salary,
paid quarterly. The Bonus Criteria applicable to your bonus will be based on the
Company’s meeting its corporate revenue and operating income objectives. Your
bonus will be structured under the same Company bonus program in which other
executive officers participate.
Restricted Stock:
You will also be recommended for a grant of restricted stock units for 120,000
shares of Emulex common stock with a three year vesting period (with 30% of the
shares vesting on each of the first two anniversaries and 40% on the third
anniversary of the date on which you commence employment with Emulex), which
will be granted when authorized by the Emulex Board of Directors or its
Compensation Committee. The grant date of this restricted stock unit award will
be on the later of (i) the second calendar day of the calendar month following
the month in which you commence employment with Emulex or (ii) the date on which
the Emulex Board’s Compensation Committee approves the award. The award will be
governed by the terms of the applicable stock plan. In the event your employment
is terminated without Cause or you resign following a Demotion (in each case as
such terms are defined (but disregarding references to a Change of Control), and
subject to the notice requirements set forth, in your Key Employee Retention
Agreement with Emulex) prior to the first anniversary of the date on

 



--------------------------------------------------------------------------------



 



Page 2 of 4
Mr. Jeff Benck
May 4, 2008
which you commence employment with Emulex under circumstances that would not
entitle you to receive payments and benefits under the Key Employee Retention
Agreement (termination of your employment under these circumstances is referred
to in this letter as an “Involuntary Termination”), then upon the effective date
of your Involuntary Termination (or the first date thereafter that constitutes a
“separation from service” under Internal Revenue Code Section 409A) and provided
you sign a General Release in a form acceptable to Emulex effective as of such
date, you will vest that number of shares underlying your restricted stock unit
award equal to the number in which you would have been vested had the award
vested on a monthly basis during the first year of vesting (with months employed
measured on the monthly anniversary of your employment rather than a calendar
month basis).
Benefits:
Information regarding our benefits program, which is available to all full-time
employees, will be sent to you upon completion of your pre-employment physical.
Included in this program are a medical/dental/vision plan, life insurance,
401(k) Retirement Savings Plan and paid time off of four (4) weeks. If your
receiving this offer or becoming an employee with Emulex causes you to not
receive payment obligations from a prior employer (with the exception of COBRA
insurance coverage), Emulex agrees to provide replacement payments to you equal
to such payment obligations; provided that you have disclosed such payment
obligations to Emulex prior to Emulex signing this letter and you assign to
Emulex your right to receive such payment obligations, and cooperate with Emulex
in the collection of such payment obligations.
As an employee at Emulex Corporation you are eligible to receive life insurance
equal to two times your annual base salary up to a maximum insurance amount of
$300,000.00. This base plan is paid for entirely by Emulex Corporation and is
insured through Aetna & Unum Insurance Companies. As a Chief Operating Officer,
Emulex Corporation will “gross-up” your salary to cover the premium for up to
another two times your annual base salary under the Optional Life Insurance
Plan. In doing this, Emulex Corporation can provide you with up to four times
your annual salary subject to the plan’s maximum benefits and your providing an
Evidence of Insurability for approval by UNUM.
You will also be eligible for the Executive Excess Medical Coverage: this
coverage provides reimbursement of medical/dental/vision expenses, up to
$5,000.00 per year, per family, of eligible expenses not covered under the
company’s group insurance plan.
You will receive an automobile allowance of $800 per month. This allowance is in
lieu of all maintenance, mileage, and other expenses you may incur in
performance of your duties and will be reported as taxable income to you and
subject to deductions.
Reimbursement of up to $5,000 per year for tax preparation will also be paid
upon submittal of your invoice.
If you commence employment with Emulex, Emulex will pay your full legal costs,
in connection with your consideration of this offer of employment and your
review and negotiation of this letter and the related employment documents, plus
any additional reasonable [and incidental] costs and related fees you incur
arising in connection with your receiving this offer of employment and/or
commencing employment with Emulex, in each case, approved in writing by Emulex.

 



--------------------------------------------------------------------------------



 



Page 3 of 4
Mr. Jeff Benck
May 4, 2008
Severance:
In the event you experience an Involuntary Termination during your first year of
employment with Emulex, then, provided you execute a General Release in a form
acceptable to Emulex, you will be paid a lump sum amount equal to the sum of
(a) 100% of your annual base salary plus (b) an amount equal to the difference
between 100% of your annual target bonus as specified above minus the aggregate
amount of any such bonuses that you have been paid prior to the date of your
termination. Such amount will be paid within 15 days following the effective
date of such termination (or within 15 days following the first date thereafter
that constitutes a “separation from service” under Internal Revenue Code
Section 409A). For the sake of clarity, you will not be entitled to the
severance payments described herein if you are entitled to be paid severance
payments and benefits under the Key Employee Retention Agreement.
Non-Disclosure:
It is the policy of Emulex that all employees sign and conform to the Company’s
Employee Creation and Non-Disclosure Agreement. A copy is enclosed for your
review and return prior to your first day of employment. All employees must
respect the confidential nature of information, documents and projects they
received or were engaged in while employed by a previous employer.
Pre-employment Physical:
In addition, it is the policy of Emulex that you complete a Company-paid
pre-employment physical, which includes a Company required screening test for
the presence of alcohol or drugs. Emulex must receive results of the physical
and screening test prior to your first day of employment. You should take your
physical and screening test at least (5) working days prior to your hire date.
Nature of Employment:
Your employment is for an unspecified term and is to continue only at the mutual
will of both you and the Company. This means that either you or the Company may
terminate the employment relationship at any time, for any reason, with or
without cause or notice. This at-will aspect of your employment, which also
includes the right of the Company to discipline you with or without cause or
prior notice, may not be modified, amended or rescinded except by an
individualized written agreement to the contrary signed by both you and the
Company’s President/CEO.
This offer is contingent upon your signing the Employee Creation and
Non-Disclosure Agreement, your successful completion of the pre-employment
physical, and your providing verification of your legal right to work in the
United States.
This letter and the terms and conditions of employment contained herein
supercede and replace any prior understandings or discussions between you and
the Company regarding your employment. This letter (including the Employee
Creation and Non-Disclosure Agreement, the Indemnification Agreement, the Key
Employee Retention Agreement and the documents reflecting your restricted stock
unit award) sets forth the complete agreement between you and the Company
regarding your employment, and may only be amended by an instrument in writing,
signed by both you and the Company’s President/CEO.

 



--------------------------------------------------------------------------------



 



Page 4 of 4
Mr. Jeff Benck
May 4, 2008
If there are any questions relative to this offer or any aspect of the Company,
please feel free to contact me at your convenience. I would appreciate your
indication of acceptance by returning the signed acknowledged copy of this
letter. This offer shall remain open for you to accept until May 12, 2008 and
the agreement it embodies becomes effective upon your delivering to me on or
prior to that date your signed copy of this letter. We anticipate that your
start date with Emulex would be on, or during the week of, May 12th.
We look forward to your joining our dynamic organization and are confident you
will contribute to the growth and success of Emulex.
Sincerely,
Susan H, Bowman
Senior Vice President, Human Resources

                     
Acceptance
      Date:    
 
             
 
           
Anticipated Start Date
           
 
           
Enc.
           

 